           Case 2:19-cv-02049-MCE-KJN Document 53 Filed 06/22/20 Page 1 of 2

 1   SEYFARTH SHAW LLP
     Nicole A. Baarts (SBN 226733)
 2   nbaarts@seyfarth.com
     560 Mission Street, 31st Floor
 3   San Francisco, California 94105
     Telephone: (415) 397-2823
 4   Facsimile:    (415) 397-8549
 5   SEYFARTH SHAW LLP
     Christopher J. Truxler (SBN 282354)
 6   ctruxler@seyfarth.com
     400 Capitol Mall, Suite 2350
 7   Sacramento, CA 95814
     Telephone: (916) 448-0159
 8   Facsimile: (916) 558-4839
 9   Attorneys for Defendants
     LIBERTY MUTUAL INSURANCE COMPANY,
10   AMBER CRUZ, AND STEPHAN TOGNETTI
11

12
                                    UNITED STATES DISTRICT COURT
13
                                   EASTERN DISTRICT OF CALIFORNIA
14
                                       SACRAMENTO DIVISION
15

16
     LLOYD DYLAN JONES, an individual,            Case No. 2:19-cv-02049-MCE-KJN (PS)
17                                                         2:19-cv-02050-MCE-KJN (PS)
                      Plaintiff,                           2:19-CV-02051-MCE-KJN (PS)
18
            v.                                      ORDER GRANTING DEFENDANT’S
19                                                  MOTION FOR ATTORNEYS’ FEES
     LIBERTY MUTUAL INSURANCE COMPANY,
20   et al.
21                    Defendants.
22

23

24

25

26

27

28


                      ORDER GRANTING DEFENDANT’S MOTION FOR ATTORNEYS’ FEES
           Case 2:19-cv-02049-MCE-KJN Document 53 Filed 06/22/20 Page 2 of 2

 1          Having reviewed Defendant Liberty Mutual Insurance Company’s Motion for Attorneys’ Fees
 2   (ECF No. 39) and Notice of Plaintiff’s Non-Opposition (ECF No. 50) to Defendant’s Motion for
 3   Attorneys’ Fees, and good cause appearing, it is hereby
 4          ORDERED AND ADJUDGED that Defendants’ Motion for Attorneys’ Fees (ECF No. 39) is
 5   GRANTED and Defendant Liberty Mutual Insurance Company is AWARDED $19,467.00 in
 6   attorneys’ fees against Plaintiff Lloyd Dylan Jones.
 7          IT IS SO ORDERED.
 8   Dated: June 19, 2020
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                        1
                       ORDER GRANTING DEFENDANT’S MOTION FOR ATTORNEYS’ FEES
